Citation Nr: 0614006	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  02-08 798A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hepatitis. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel





INTRODUCTION

The veteran served on active duty for training from August 
1974 to December 1974 and on active duty from August 1975 to 
May 1977. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for hepatitis.  The Board remanded 
the claim in April 2004, and it is now before the Board for 
adjudication. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.


REMAND

In the opinion of the Board, additional development is 
necessary. 

In April 2004, the Board remanded the claim for the RO to 
obtain the following: 
(1) medical records from Fitzsimmons Army Hospital; (2) the 
veteran's identification of all medical providers who treated 
him for hepatitis subsequent to active service and treatment 
records from these providers including Denver General 
Hospital; and (3) a VA examination including a review of the 
medical history and an opinion on the etiology and onset of 
the veteran's hepatitis. 

Records of in-service hospitalization at Nuernberg, 
Landstuhl, and Fitzsimmons Army Hospitals were obtained in 
April 2005 and were not available for review by the physician 
conducting the examination in February 2005.  Other service 
medical records that were available referred to the surgery 
and myelogram but lacked clinical details.  Because the 
limited service medical records that were available were 
silent on any treatment for hepatitis, the physician stated 
that the onset of his disease could not be specifically 
determined.  A medical examiner should have an opportunity to 
review the hospital clinical records to consider whether the 
veteran's in-service treatment may have caused his disease. 

The veteran failed to respond to requests for identification 
of additional providers.  However, in a September 2002 
statement, the veteran reported that he received treatment 
for hepatitis B at Denver General Hospital in 1976-77.  The 
record does not show that an attempt was made to obtain 
records from Denver General Hospital or its successor 
organization.  Since this treatment was during or shortly 
after active service, the records may be helpful in 
identifying the onset and etiology of the disease. 

A remand by the Board confers on the veteran, as a matter of 
law, the right to compliance with the remand order.  Stengall 
v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain medical records, if 
available, from Denver General Hospital 
or its successor organization of 
treatment of the veteran in 1976-77. 

2.  Then, request an evaluation of the 
onset and etiology of the veteran's 
hepatitis from the examiner who conducted 
the February 2005 examination.  Provide 
the entire claims file including the Army 
hospital records that were received in 
April 2005 and any additional records 
obtained from Denver General Hospital.  
Request that the examiner provide an 
opinion on the onset and etiology of the 
veteran's hepatitis or any residuals of 
the disease.  If that examiner feels that 
a personal examination is necessary to 
render this opinion, schedule such an 
examination.  If the examiner from the 
February 2005 examination is unavailable, 
please schedule the veteran for an 
examination to provide the requested 
opinion.

3.  Then, readjudicate the claim for 
service connection for hepatitis.  If the 
decision remains adverse to the veteran, 
provide him and his representative with a 
supplemental statement of the case and 
the appropriate opportunity to respond 
thereto.  Thereafter, return the case to 
the Board as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

